Citation Nr: 1758279	
Decision Date: 12/15/17    Archive Date: 12/28/17

DOCKET NO.  08-36 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent prior to February 10, 2015 and in excess of 40 percent from February 10, 2015 for temporomandibular joint dysfunction. 

2.  Entitlement to service connection for fibromyalgia. 

3.  Entitlement to service connection for left shoulder tenosynovitis. 

4.  Entitlement to service connection for right shoulder tenosynovitis. 

5.  Entitlement to an earlier effective date for the award of service connection for right knee strain. 

6.  Entitlement to a higher initial rating in excess of 10 percent for left knee strain and entitlement to an earlier effective date for the award of service connection for left knee strain.  

7.  Entitlement to a higher initial rating in excess of 10 percent for lumbar strain and entitlement to an earlier effective date for the award of service connection for lumbar strain.  

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel

INTRODUCTION

The Veteran had active service from June 1999 to October 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from regional office (RO) rating decisions dated in August 2006, April 2009, and May 2017.  The Veteran appeared at a hearing held at the RO before the undersigned Veterans Law Judge in September 2012.  

In October 2013, the Board remanded this matter for additional development.  The Board is satisfied that there has been substantial compliance with the remand directives for the remanded issues.  Stegall v. West, 11 Vet. App. 268   (1998) (finding that a remand by the Board confers on the Veteran the right to compliance with the remand orders).  A May 2017 rating decision assigned a 40 percent rating to the TMJ from February 10, 2015.  This award does not constitute a full grant of the benefits sought.  Therefore, this issue remains on appeal.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

Claims for service connection for left and right shoulder tenosynovitis, earlier effective date for the award of service connection for right knee strain; a higher initial rating in excess of 10 percent for left knee strain and an earlier effective date for the award of service connection for left knee strain; and a higher initial rating in excess of 10 percent for lumbar strain and an earlier effective date for the award of service connection for lumbar strain are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  The Veteran sustained injuries in a fall in basic training in 1999 and injuries after a motor vehicle accident in April 2000; she experienced low back, knee, shoulder and wrist pain in active service; the service treatment records do not show a diagnosis of fibromyalgia; and physical examination upon separation examination in September 2001 does not show a diagnosis of fibromyalgia.  

2.  Fibromyalgia was not manifested during the Veteran's active duty service, is not related to injury, disease, or other event in active service, and is not due to or aggravated by a service-connected disability. 

3.  Prior to February 10, 2014, the TMJ disorder resulted in a limitation of motion of the inter-incisal range to not worse than 31 millimeters with pain and functional loss, without objective evidence of loss of the mandible, maxilla, ramus, condyloid process, hard palate, or teeth due to loss of substance of body of the maxilla or mandible, or malunion or nonunion of the mandible or maxilla.  

4.  From February 10, 2014, the TMJ disorder results in a limitation of motion of the inter-incisal range from 0 to 10 millimeters with pain and functional loss and without objective evidence of loss of the mandible, maxilla, ramus, or teeth due to loss of substance of body of the maxilla or mandible.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for fibromyalgia have not been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2017).
2.  Before February 10, 2014, the criteria for a disability rating in excess of 10 percent for TMJ dysfunction have not been met.  38 U.S.C. § 1155 (West 2012); 38 C.F.R. § 4.150, Diagnostic Code 9905 (2017).

3.  From February 10, 2014, the criteria for a 40 percent disability rating for TMJ dysfunction have been met.  38 U.S.C. § 1155 (West 2012); 38 C.F.R. § 4.150, Diagnostic Code 9905 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5103, 5103A (West 2012); 38 C.F.R. § 3.159 (2017).  VA provided the Veteran with 38 U.S.C. § 5103(a)-compliant notice in January 2006, March 2006, November 2007, December 2008, July 2009, November 2013, October 2015.  Therefore, additional notice is not required. 

The record also shows that VA has fulfilled its obligation to assist the Veteran in developing the claims.  The Veteran has identified any deficiency in VA's notice or assistance duties.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017); see also Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board.");  Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

2.  Service Connection  for Fibromyalgia

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires competent evidence showing, (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

Pursuant to § 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. at 448 (1995).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 7105; 38 C.F.R. §§ 3.102, 4.3.  

The Veteran contends that fibromyalgia first manifested in active service.  She asserts that this disorder is related to the injuries in active service including the motor vehicle accident and the fall in basic training.  At the hearing before the Board in September 2012, the Veteran stated that the fibromyalgia happened once she had the motor vehicle accident in active service and the problems continued after service.  See Board Hearing Transcript dated in September 2012, page 10-11.  She stated that she never stopped going to the doctor from 21001 to 2004.  Id. at page 11.  At the February 2014 VA examination, the Veteran stated that in basic training, she fell off a balance beam in 1999 but she did not seek medical treatment until January 2000.  She stated that she was involved in a car accident in service in April 2000.  The Veteran indicated that fibromyalgia was diagnosed in around 2004 and she continues to have diffuse arthralgias and myalgias daily.  She took ibuprofen intermittently for all the joint pains and was started on hydrocodone two weeks ago with partial relief.  

The Board finds that the Veteran is competent to describe a firsthand event such sustaining an injury and to describe observable symptoms such as pain in joints or muscles.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, in adjudicating this claim, the Board must assess not only competency of the Veteran's statements, but also their credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board finds that the Veteran's statements that she sustained the injuries in active service are credible and are supported by the service treatment records which show that the Veteran sought medical treatment after a fall and a motor vehicle accident and sought treatment for pain.   

Service treatment records show that, upon the September 2001 separation examination, the Veteran reported that she fell off a basket weave ladder in basic training and that she was in a car accident in April 2000.  She reported that, in April 2000, she had back and knee pain and sought medical treatment, and she was given physical therapy.  She stated that she had lower back and high shoulder problems since April 2000 which have gotten worse since her baby was born.  Another 2000 service treatment record indicates that the Veteran reported having right ankle and back pain.  She stated that she fell during a road march and hurt her back during the march.  She also reported falling on the ice the day before and her back was hurting.  Examination revealed full range of motion of all extremities without radicular pain.    

A May 1, 2000 service treatment record indicates that the Veteran reported that she was in a motor vehicle accident on April 29, 2000 and complained of back, neck, and right knee pain.  The assessment was status post motor vehicle accident, minor lacerations only.  The Veteran was restricted from physical training for a week, given light desk duty, and told to follow up in 10 days.  A May 2, 2000 service treatment record indicates that the Veteran reported that she was in a car accident three days prior.  She reported having sensitivity to light, extreme headaches, pain in the lower back with radiation to the shoulder blades, pain with walking, and dizziness.  She reported that the headaches were worsening and she still had back pain.  A CT scan of the brain and lumbar spine series were ordered.  A May 3, 2000 service record indicates that she was referred to physical therapy.  It was noted that she had resultant back pain from the motor vehicle accident.  She had pain in the tailbone region and the neck.  The diagnosis was SI dysfunction.  

The Veteran was in physical therapy until the end of May 2000.  Another May 2000 service treatment record indicates that the Veteran was seen for follow up from a car accident. The record indicates that the Veteran stated that she had stiches in her leg for two weeks.  Examination revealed that the neck was tender anteriorly.  The stitches were removed and it was noted that the leg lacerations had healed.  The Veteran was also treated for pharyngitis.  
The September 2001 separation examination report indicates that the Veteran reported having swollen and painful joints; a bone, joint, or other deformity; and back pain or any back injury.  For the swollen and painful joints, the examiner noted that the Veteran reported that in April 2000, she had lower back pains and knee pains and she went to sick call, the doctor said the joints were out of place, the joints were popped in place and the Veteran still had soreness and popping.  Regarding the bone or joint deformity, the examiner noted that the Veteran had a rolling cyst on the wrist in July 2001.  Regarding the recurrent back pain or injury, the examiner noted that the Veteran had lower back and high shoulder pains since April 2000 and the pains had gotten worse since the baby was born.    

Physical examination revealed that the Veteran's feet and lower extremities were normal and that her spine was normal except for a very tight bilateral fundi group and a very tight trapezius group.  Examination of the upper extremities was normal except for the cysts on the bilateral wrists.  A diagnosis of fibromyalgia was not made.  The Veteran separated from active service in October 2001.  

The weight of the competent and credible evidence establishes that the fibromyalgia first manifested years after active duty, is not related to injury or other event in active service, and is not proximately due to or aggravated by a service-connected disability to include TMJ.    

Review of the record shows that the Veteran first sought medical treatment for diffuse joint pain in about 2006, five years after service separation.  Private treatment records from Dr. Kim and JK Internal Medicine indicate that in March 2006, the Veteran complained of pain around the shoulder.  The impression was muscle/body ache, positive trigger point tenderness, likely fibromyalgia.  An April 2006 treatment record indicates that the Veteran reported having body ache, especially neck and shoulder pain.  VA treatment records show that in July 2006, the Veteran reported having shoulder pain.  

An August 2007 VA treatment record indicates that the Veteran reported having shoulder pain and requested a referral to rheumatology for fibromyalgia.  A June 2008 VA rheumatology consult for fibromyalgia indicates that physical examination revealed no synovitis.  There was pain with motion of right shoulder.  The rheumatologist assessed pain that may be attributed to rotator cuff tendinitis and left knee anterior cruciate ligament and meniscus tear and not fibromyalgia.  

An August 2008 VA Physical Medicine and Rehabilitation consult indicates that the Veteran reported that she sought treatment for chronic pain reported since 2002 and had a diagnosis of fibromyalgia in 2005.  Examination of the musculoskeletal system revealed that there was full range of motion of the shoulder.  The assessment was chronic pain myofascial, with psychological symptoms.  

A June 2010 VA Physical Rehabilitation Medicine record indicates that the Veteran had chronic diffuse pain myofascial with psychological exacerbations.  A September 2010 VA Physical Rehabilitation Medicine record indicates that the assessment was chronic pain complaints in multiple regions, primarily myofascial pain complicated by significant underlying depression and anxiety.  It was noted that there was poor compliance with mental health recommendations and poor medication compliance.  

A July 2011 VA rheumatology clinic record showed the Veteran's complaints of pain in neck, shoulder and knees and her desire not to be seen at VA.  The VA doctor informed the Veteran that a positive ANA does not make a diagnosis of connective tissue disease.  It was noted that the her primary complaint was muscle spasm which was not a symptom of systemic lupus erythematous/Sjogrens, Sxleroderma or other connective tissue disease.  The physician indicated that the Veteran's counts continue to be normal with normal renal and liver function, globulin fraction normal.  A July 2013 VA primary care note indicates that the Veteran has had an extensive work-up and the diagnosis was fibromyalgia.   

A December 2009 Atlanta Orthopedics record indicates that the diagnosis was myofascial pain syndrome with magnification symptoms.  A pain psychologist was recommended.  An addendum report indicates that the Veteran's P3 profile results were positive for all three areas including somatization, anxiety and depression and due to the results of this test, the recommendation was for a cognitive behavioral pain treatment program. 
A February 2011 Shepard Center Report indicates that the impression was chronic myofascial pain involving shoulder girdle muscles, chronic resistant to multi-modality therapy; rule out rheumatologic and other connective tissue disorder; positive ANA of speckled pattern; and Vitamin D deficiency.  A March 2011 Shepard Center report shows myofascial pain especially to the right parascapular region involving the upper and lower trapezius, scalene levator scapulae,  infraspinatus, supraspinatus, and rhomboid muscle groups; potential somatization disorder; rule out rheumatologic disorder; and rule out vitamin D deficiency.

In this case, the medical evidence shows the initial diagnosis of fibromyalgia was in around 2006 or 2007, approximately 5 years after separation from active service.  The Board notes that the passage of time between the Veteran's discharge and an initial diagnosis for the claimed disorder is one factor that weighs against the Veteran's claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

The weight of the competent and credible evidence establishes that the Veteran's fibromyalgia is not related to injury, disease, or other event in active service.  The Veteran was afforded VA examinations in April 2010 and February 2014 in order to obtain a medical opinion as to whether the fibromyalgia was related to active service including the symptoms of pain in active service.  The April 2010 VA examination report indicates that the Veteran reported that she had problems with arthralgias which began in the service in 1999 after she fell off a balance beam.  She reported that she initially had pain in bilateral shoulders and upper back.  She reported being involved in a motor vehicle accident in April 2000 and noted pain in the lower back.  She also noted having pain in bilateral knees, hands, wrists, and shoulders while she was in service.  The report notes that fibromyalgia was diagnosed in 2006.  The Veteran reported having chronic pain involving the joints and muscles of her entire body and she had pain from head to her feet.  She stated that the pain was constant and present daily; she rated the pain a 6 out of 10 (on a scale of 1 to 10 with 10 most severe) while she is on her pain medications.  She stated that the pain was triggered by physical activities and stress.  

The VA examiner noted that the claims file was reviewed and the service medical records were negative for documentation of fibromyalgia.  It was noted that the Veteran was seen in April 2000 after a motor vehicle accident with tailbone region pain and neck pain and she also complained of knee and shoulder pain.  It was further noted that the Veteran was seen in service for TMJ pain that is currently service-connected.  The VA examiner noted that the Veteran complained of shoulder pain following an automobile accident in 2000 but no diagnosis was given.  The Veteran had a separation examination in September 2001 which was negative for documentation of fibromyalgia.  The VA examiner noted that the Veteran was seen in March 2006 with muscle and body aches with multiple trigger points with a diagnosis of probable fibromyalgia.  She was subsequently seen by rheumatology in August 2007 with complaints of upper back pain and knee pain with symptoms attributed to rotator cuff tendinitis and left knee ACL ligament and lateral meniscal tear.  The VA examiner noted that the Veteran has been seen by physical medicine and rehabilitation for chronic pain with a diagnosis of chronic myofascial pain with psychological exacerbations and she was seen by rheumatology in November 2008 and October 2009 with a diagnosis of fibromyalgia. 

Musculoskeletal examination revealed no acute synovitis in the joints of hands, wrists, elbows, shoulders, knees, or ankles.  The Veteran had diffuse tenderness to palpation of arms, chest, abdomen, and lower extremities including tender points.  The VA examiner stated that the Veteran had 18 out of 18 tender points on exam including tenderness at insertion of suboccipital muscles bilaterally, mid upper trapezius muscles bilaterally, origin of the supraspinatus muscles bilaterally, upper outer quadrant of bilateral buttocks, under the lower sternomastoid muscles bilaterally, near the second costochondral junctions bilaterally, distal to the lateral epicondyles bilaterally, the prominence of the greater trochanters bilaterally, and at the medial fat pads of bilateral knees.  The VA examiner stated that the Veteran has fibromyalgia for which she is currently receiving treatment at the VA and her condition was currently active.  The Veteran reported having chronic pain involving the joints and muscles of the entire body, fatigue, chronic headaches, sleep difficulty, and paresthesias in the digits of her hands and feet.  She was currently receiving treatment of depression and taking pain medications with partial relief of symptoms.  She was able to perform her activities of daily living independently and she was currently unemployed.  She was currently a full time student.  The Veteran reported having difficulty with performing household chores and participating in sports or physical activities secondary to the chronic pain. 

The VA examiner opined that it was less likely as not that the fibromyalgia began during her active military service.  The VA examiner stated that the Veteran's physical exam showed 18 out of 18 tender points; the service medical records are negative for documentation of fibromyalgia; and the separation examination is negative for documentation of fibromyalgia.  The VA examiner noted that the Veteran had several musculoskeletal complaints in the service as noted above and she reported various arthralgias after being involved in a motor vehicle accident in the service.  Fibromyalgia was diagnosed approximately 5 years after her service.  

The February 2014 VA examination report indicates that the VA examiner reviewed the Veteran's claims folder and medical history including the service treatment records and post service medical evidence, and examined the Veteran.  The VA examiner noted that the service treatment records are negative for documentation of fibromyalgia.  The VA examiner reviewed the Veteran's post service medical history.  The VA examiner noted that the Veteran was seen in 2006 with assessment of muscle and body aches likely fibromyalgia.  The Veteran was seen at the VA in August 2007 with complaints of upper back and knee pain with symptoms attributable to rotator cuff tendinitis and left knee ACL and lateral meniscal tear.  The Veteran was seen in Physical Medicine and Rehabilitation in August 2008 with the assessment of chronic pain myofascial with psychological symptoms.  The Veteran was seen by rheumatology in November 2008 with assessment of fibromyalgia, doing well on Lyrica and Flexeril.  The Veteran was seen again by hematology in October 2009 with an assessment of fibromyalgia; the recommendation was continue sleep hygiene and NSAID therapy.  The Veteran was seen again at the VA by a different rheumatologist in July 2010 with assessment of myofascial pain.  The Veteran was seen by VA Physical medicine and rehabilitation in 2010 with the assessment of chronic pain complaints in multiple regions, primarily myofascial pain complicated by significant underlying depression and anxiety.  The Veteran was seen at Shepherds Spinal Center in February 2011 with an assessment of myofascial pain especially to the right parascapular region involving the upper and lower trapezius, scalene levator scapulae, infraspinatus and rhomboid muscle groups, and also with the assessment of potential somatization disorder, rule out rheumatologic disorder, rule out vitamin D deficiency. 

The VA examiner noted that the medical records show documentation of the diagnosis of fibromyalgia by rheumatology requiring treatment in 2008 and 2009 as noted above.  There are also records with a diagnosis of myofascial pain by Physical Medicine and Rehabilitation and the spinal center as noted above.  The VA examiner stated that the myofascial pain and fibromyalgia condition were along the same spectrum.  The VA examiner stated that as an internal medicine physician and not a sub-specialist, he was relying on the diagnosis established by the various subspecialists and the Veteran's reported symptoms.  The VA examiner opined that it was at least as likely as not that the Veteran has fibromyalgia.  The VA examiner reviewed medical records were reviewed and diagnosed fibromyalgia after service.  The VA examiner stated that the service records show specific complaints including back and knee relating to an injury in service and there was no evidence in the service records attributing the symptoms to fibromyalgia.  The VA examiner opined that it was less likely as not that the Veteran's fibromyalgia was related to her service.  The VA examiner stated that it is also less likely than not that the Veteran's fibromyalgia was caused or aggravated by her service-connected TMJ. 

The Board finds the VA medical opinions to have great evidentiary weight as the opinions reflect comprehensive and reasoned reviews of the entire evidentiary record.  The VA examiners reviewed the claims folder and the Veteran's medical history, considered the Veteran's report of symptoms and onset of the claimed disorder, and examined the Veteran before rendering the medical opinions.  The VA examiners cited to the facts that support the opinion.  Factors for assessing the probative value of a medical opinion are the examiner's access to the claims file and the thoroughness and detail of the opinion.  Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The medical opinion is based on sufficient facts and data.  In Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the United States Court of Appeals for Veterans Claims (Court) held that guiding factors in evaluating the probity of a medical opinion are whether the opinion was based on sufficient facts or data, whether the opinion was the product of reliable principles and methods, and whether the medical professional applied the principles and methods reliably to the facts of the case.  Such factors are apparent in the 2010 and 2014 VA medical opinions.  As such, the Board finds the VA medical opinions to have great probative weight.  

The Board has considered the Court's holding in Dalton v. Peake, 21 Vet. App. 23 (2007), and the Board finds that the VA medical opinions are adequate.  The VA examiners based the opinion on the exam findings in service and after service and the Veteran's own report of the onset and frequency of symptoms in service and after service.  The VA physicians did not base the opinions solely upon the absence of documentation in service or after service.  See Dalton v. Peake, 21 Vet. App. 23 (2007) (a medical opinion based solely on the absence of documentation in the record is inadequate and a medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination)).  The VA physicians considered the Veteran's report of symptoms both in active service and after service, the medical findings in service and after service, and the medical treatment after service.  For these reasons, the Board finds that the VA medical opinions are adequate.

The Veteran has made assertions that the fibromyalgia first manifested in active service and she opined that the symptoms of pain in active service were symptoms of fibromyalgia.  The Veteran, as a lay person, is competent to report observable symptoms such as pain.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  However, the Board cannot rely on the Veteran's lay assertion as to medical causation because she is not shown to possess the type of medical expertise that would be necessary to opine regarding the diagnosis and onset of fibromyalgia.  Although lay persons are competent to provide opinions on some medical issues [Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)], as to the specific issue in this case, an opinion as to whether the in-service symptoms of pain were early manifestations of fibromyalgia falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  The question of a medical diagnosis and causation in this matter involves complex medical issues.  It is not shown that the Veteran has such expertise to render a medical diagnosis or opinion.  However, the VA examiners who provided the 2010 and 2014 VA medical opinions have the skill and expertise to render a medical opinion as to the onset and diagnosis of fibromyalgia.  Black v. Brown, 10 Vet. App. 279, 284 (1997).  The Board finds the VA medical opinions to have great probative weight and outweigh the Veteran's lay statements.  

The Veteran submitted an excerpt from Wikipedia about fibromyalgia in support of her claim.  The excerpt describes the symptoms of fibromyalgia, and discusses causation hypotheses, diagnosis, and treatment.  She also submitted additional articles including an informational pamphlet from Cedars Sinai about fibromyalgia treatment, an article entitled Fibromyalgia: Trauma & Disability (which discusses treatment of fibromyalgia); an article entitled What are Fibromyalgia Tender Points?; and an information pamphlet from Adam HealthCare.  These articles and information define and describe fibromyalgia and treatment for this disorder.  The Veteran submitted an article entitled Fibromyalgia and TMJ (Temporomandibular Joint Disorder) from ImmuneSupport.com.  This article discusses the close relationship between fibromyalgia and TMJ.  The article indicates that the onset of fibromyalgia could be from physical trauma such as an automobile accident, unusual or extreme emotional stress, infections, rheumatoid arthritis, or lupus.   

The Board notes that medical treatise evidence can, in some circumstances, constitute competent medical evidence.  See 38 C.F.R. § 3.159(a)(1) (competent medical evidence may include statements contained in authoritative writings such as medical and scientific articles and research reports and analyses).  In this regard, the Board notes that treatise evidence must "not simply provide speculative generic statements not relevant to the Veteran's claim."  Wallin v. West, 11 Vet. App. 509, 514 (1998).  Instead, the treatise evidence, "standing alone," must discuss "generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion."  Id. (citing Sacks v. West, 11 Vet. App. 314, 317 (1998)); see also Libertine v. Brown, 9 Vet. App. 521, 523 (1996) (medical treatise evidence must demonstrate connection between service incurrence and present injury or condition).

Here, the Board finds that the submissions provide medical information that is either very general in nature or inconclusive.  The Wikipedia excerpt and other articles indicate that the cause of fibromyalgia is currently unknown.  The article Fibromyalgia and TMJ (Temporomandibular Joint Disorder) indicates that the onset of fibromyalgia could be from physical trauma such as an automobile accident, unusual or extreme emotional stress, infections, rheumatoid arthritis, or lupus.  The Board finds that this evidence only provides general information rather than a generic relationship with a degree of certainty such that, under the facts of this specific case, there is at least plausible causality between the Veteran's fibromyalgia and active service or the TMJ.  This evidence does not address the specific facts of the Veteran's claim before the Board.  The article Fibromyalgia and TMJ (Temporomandibular Joint Disorder) is speculative.  As such, the Board concludes that the information and articles are insufficient to establish the required medical nexus between the Veteran's fibromyalgia and active service or a service-connected disability.  Sacks v. West, 11 Vet. App. 314 (1998).

Further, the Board finds that the articles and information are outweighed by the 2010 and 2014 VA medical opinions which were rendered by medical professionals who reviewed the complete claims file and considered the specific facts in the Veteran's case.  See Nieves- Rodriguez; supra.

The Board finds the weight of the competent and credible evidence shows that the fibromyalgia is not proximately due to or aggravated by a service-connected disability to include TMJ.  The weight of the competent and credible evidence shows that the service-connected TMJ did not cause or aggravate the fibromyalgia.  See the February 2014 VA medical opinion.  

The Veteran herself has related the fibromyalgia to the service-connected TMJ.  As noted, the Veteran, as a lay person, is competent to describe observable symptoms such as pain.  Layno; supra.  Although lay persons are competent to provide opinions on some medical issues, Kahana; supra, as to the specific issue in this case, an opinion as to the etiology and onset of fibromyalgia falls outside the realm of common knowledge of a lay person.  Jandreau; supra.  Some medical issues require specialized training for a diagnosis and opinion on causation, and such issues are not susceptible of lay opinions on etiology.  The Veteran did not submit any competent and credible nexus evidence in support of the secondary service connection theory.  The article Fibromyalgia and TMJ (Temporomandibular Joint Disorder) indicates that TMJ and fibromyalgia are closely related but this article is not sufficient nexus evidence because it does not address the specific facts of the Veteran's claim before the Board and the article is speculative.  

The Board notes that service connection is in effect for lumbar strain rated as 10 percent disabling; right knee strain rated as 10 percent disabling; left knee ACL strain with history of meniscus tear rated as 10 percent disabling; tinnitus rated as 10 percent disabling; ganglion cyst of the left and right wrists each rated as zero percent disabling, and adjustment disorder, uterine fibroids, scars of the forehead, left foot, right leg, and headaches (each rated as noncompensably disabling).  The Board finds there is no indication of an association between the fibromyalgia and these service-connected disabilities.  

As such, the Board finds the weight of the competent and credible evidence shows that the fibromyalgia did not manifest in service, first manifested many years after active service and is not related to active service.  The Board finds the weight of the competent and credible evidence shows that the fibromyalgia is not due to or permanently aggravated by a service-connected disability to include TMJ.  Thus, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for fibromyalgia on a direct and secondary basis, and the claim for service connection is denied.

3.  Increased Rating for TMJ 
      
Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4. 38 U.S.C. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

Where there is a question as to which of two evaluations (ratings) shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.  

In deciding this appeal, VA has specifically considered whether separate ratings for different periods of time are warranted, assigning different ratings for different periods of the Veteran's appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).  VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the veteran.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102.

Under the Diagnostic Code 9905, temporomandibular articulation, limited motion of, an inter-incisal range of 31 millimeters (mm) to 40 mm warrants a 10 percent rating; an inter-incisal range of 21 mm to 30 mm warrants a 20 percent rating; an inter-incisal range of 11 mm to 20 mm warrants a 30 percent rating, and; an inter-incisal range of 0 mm to 10 mm warrants a 40 percent rating.  A range of lateral excursion from 0 mm to 4 mm warrants a 10 percent rating.  Ratings for limited inter-incisal movement cannot be combined with ratings for limited lateral excursion.  38 C.F.R. § 4.150, Diagnostic Code 9905 (2017).

By way of history, a November 2001 rating decision granted service connection for TMJ and a zero percent rating was assigned October 31, 2001 under Diagnostic Code 9905.  In October 2005, the Veteran filed a claim for an increased rating.  An August 2006 assigned a 10 percent rating to the TMJ under Diagnostic Code 9905 from October 12, 2005.  A May 2017 rating decision assigned a 40 percent rating to the TMJ under Diagnostic Code 9905 from February 10, 2015 which the RO indicated was the date of the VA examination.   

Applying the regulations to the Veteran's fact pattern, the Board concludes that a disability rating in excess of 10 percent is not warranted for the service-connected TMJ prior to February 10, 2014.  However, the 40 percent rating should be assigned from February 10, 2014, the date of the VA examination.  

The Board finds no evidence of inter incisal range limited from 21 to 30 mm or less prior to February 10, 2014. The March 2006 VA examination report indicates that the Veteran reported jaw pain and jaw locking. Examination revealed that the maximum opening (inter-incisal) was 32 mm with bilateral popping and tightness. Right lateral motion (excursion) is 7 mm with  popping and left lateral motion is 4 mm. The diagnosis was mild bilateral TMJ dysfunction. An October 2005 private emergency room record indicates that she was unable to close her mouth. The TMJ was reduced.  An October 2005 X-ray of the mandible revealed symmetrical anterior bilateral dislocations of the condyles with no fractures. A November 2006 VA treatment record indicates that the TMJ was the same, and she was continued on the NSAIDS. A July 2007 VA treatment record indicates that on exam, there was right TMJ tenderness/popping and right tragal tenderness. A private treatment record dated in October 2008 indicates that the TMJ caused severe crepitus. A September 2009 VA treatment record indicates that the TMJ improved. A July 2010 VA treatment record indicates that she had chronic jaw pain. A private dental record dated in April 2012 indicates that she had jaw locking and limited opening.  

At the February 10, 2014 VA examination, the Veteran reported TMJ pain flare-ups with pain in both joints aggravated by speaking, use of phone or any pressure along the side of the face.  On examination, range of motion for opening the mouth, measured by inter-incisal distance, was 11 to 20 mm with objective evidence of painful motion beginning at 0 to 10 mm.  The range of motion for lateral excursion was greater than 4 mm with no objective evidence of painful motion.  

The weight of the competent and credible evidence shows that prior to February 10, 2014, the Veteran's TMJ disorder results in a limitation of motion of the inter-incisal range to not worse than 31 mm even when pain on motion is considered.  However, from February 10, 2014, her TMJ disorder results in a limitation of motion of the inter-incisal range from 0 to 10 mm when painful motion is considered.  Thus, a 40 percent rating is warranted for the TMJ under Diagnostic Code 9905 from February 10, 2014 and the appeal is granted to that extent.  The 40 percent rating is the highest disability rating under Diagnostic Code 9905.  

The Board also considered whether a higher rating is warranted on the basis of functional loss due to flare-ups, incoordination, and pain on movement.  38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011).  Here, the 10 percent rating was based on evidence of painful and limited motion.  The 40 percent rating from February 10, 2014 was based upon the evidence of limited motion and objective painful motion that began at 0 mm to 10 mm on inter-incisional range of motion.  The Board finds that the ratings assigned throughout the appeal period compensate the Veteran for any functional impairment she may experience in her mandible.

In analyzing this claim, the Board also considered the applicability of Diagnostic Code 9901, loss of the mandible; Diagnostic Code 9902, loss of approximately one half of the mandible; Diagnostic Code 9906, loss of whole or part of the ramus involving loss of temporomandibular articulation bilaterally; and Diagnostic Codes 9913 to 9914, loss of teeth due to loss of substance of body of the maxilla or mandible and loss of more than half of the maxilla.  See 38 C.F.R. § 4.150.  However, the medical evidence in this case fails to show that the Veteran experienced loss of the mandible or maxilla, loss of the ramus, or loss of teeth due to loss of substance of body of the maxilla or mandible.  See the June 2009 and June 2013 VA MRI reports of the jaw.  The Veteran's disorder is TMJ.  Therefore, a rating in excess of 40 percent under these Diagnostic Codes is not warranted.  

Further, for the time period prior to February 10, 2014, Board also considered the applicability of Diagnostic Code 9901, loss of the mandible; Diagnostic Code 9902, loss of approximately one half of the mandible; Diagnostic Code 9906, loss of whole or part of the ramus involving loss of temporomandibular articulation bilaterally; Diagnostic Codes 9908 to 9912, loss of the condyloid process or hard palate; and Diagnostic Codes 9915 to 9916, loss of half of or less of the maxilla or malunion or nonunion of the maxilla.  See 38 C.F.R. § 4.150.  However, as noted, the medical evidence in this case fails to show that the Veteran experienced loss of the mandible or maxilla, or loss of the ramus or loss of the condyloid process or hard palate or loss of teeth due to loss of substance of body of the maxilla or mandible and loss of more than half of the maxilla.  There is no malunion or nonunion of the mandible or maxilla.  See the June 2009 and June 2013 VA MRI reports of the jaw.  Therefore, a rating in excess of 10 percent prior to February 10, 2014 under these Diagnostic Codes is not warranted.  

In conclusion, the Board finds that a 40 percent rating is warranted for the TMJ from February 10, 2014, and the claim for an increased rating is granted to that extent.  The Board further finds that the preponderance of the evidence weighs against the claim for a disability rating in excess of 10 percent prior to February 10, 2014 and in excess of 40 percent from February 10, 2014 for the TMJ.  


ORDER

Service connection for fibromyalgia is denied.  

A 40 percent rating TMJ from February 10, 2014 is granted.  

A disability rating in excess of 10 percent prior to February 10, 2014 and in excess of 40 percent from February 10, 2014 for the TMJ is denied.  


REMAND

Regarding the claim for service connection for right and left shoulder tenosynovitis, the Board finds that a remand is required as the AOJ did not consider service connection on a secondary basis to include as due to or aggravated by the TMJ.  The May 2017 supplemental statement of the case and previous statements of the case and rating decisions did not consider this theory.  VA treatment records dated in May 2017 and January 2017 indicate that the shoulder pain may be related to the TMJ.  The Board also finds that a remand is required for adjudication of the secondary service connection claims in the first instance.  Due process requires that the first adjudication must be made by the AOJ.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

A May 2017 rating decision granted service connection for right knee strain, left knee strain, and lumbar strain.  The Veteran filed a notice of disagreement for this decision in July 2017.  A Statement of the Case has not been provided as to these issues.  Thus, a remand is required.  Manlincon v. West, 12 Vet. App. 238   (1998).

Accordingly, the case is REMANDED for the following action:

1.  Issue a Statement of the Case for the issues of entitlement to an earlier effective date for the award of service connection for right knee strain; entitlement to a higher initial rating in excess of 10 percent for left knee strain and entitlement to an earlier effective date for the award of service connection for left knee strain; and entitlement to a higher initial rating in excess of 10 percent for lumbar strain and entitlement to an earlier effective date for the award of service connection for lumbar strain.  Only if the Veteran perfects an appeal should the claim be certified to the Board.

2.  Readjudicate the claim for service connection for right and left shoulder tenosynovitis on the basis of direct and secondary service connection (to include consideration of secondary to TMJ).  If either of these benefits sought on appeal remains denied, furnish a fully responsive Supplemental Statement of the Case to the Veteran and accord her and her representative a reasonable opportunity for response. Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  
No action is required of the Veteran until she is notified by VA.  However, she is again advised of her obligation to cooperate in ensuring the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  Her failure to help procure treatment records, and her failure to report for a VA medical examination, may impact the determination made.  38 C.F.R. § 3.655 (2017).  The Veteran also is advised that she has the right to submit additional evidence and argument, whether herself or through her representative, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This appeal must be afforded prompt treatment.  The law indeed requires that all remands by the Board or the Court are to be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112 (2012).  




______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


